UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-2016



In Re:   STEVEN C. STERLING,

                 Debtor.


----------------------------------

STEVEN C. STERLING; LAURA M. STERLING,


                 Appellants,


           v.


LAWRENCE L. ROSEN,

                 Appellee,


           and


HERBERT BESKINS,

                 Trustee-Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. Norman K. Moon, District
Judge. (3:07-cv-00039-nkm)


Submitted:   April 24, 2008                  Decided:   April 28, 2008
Before KING and SHEDD, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Steven C. Sterling, Laura M. Sterling, Appellants Pro Se. Charles
Albert Price, CREGGER & LAZARUS, Annandale, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

              Steven C. Sterling and Laura M. Sterling appeal from the

district court’s order affirming the bankruptcy court’s order

lifting the automatic stay with respect to his residence.                  We have

reviewed the record and find no reversible error.                 Accordingly, we

affirm for the reasons stated by the district court.                 Sterling v.

Beskins, No. 3:07-cr-00039-nkm (W.D. Va. Oct. 4, 2007).                   We deny

the   Appellants’      motion   for   preparation        of   a   transcript    at

government expense, and dispense with oral argument because the

facts   and    legal   contentions    are     adequately      presented    in   the

materials     before   the   court    and     argument    would     not   aid   the

decisional process.



                                                                          AFFIRMED




                                      - 3 -